DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 March 2021 has been entered.
 Response to Amendment
	Claims 1-3 are amended. The previous claim objection and claim rejections are overcome by Applicant’s amendments and remarks.  
Response to Arguments
Applicant’s remarks filed 4 March 2021 have been fully considered and are persuasive in light of the amendments. The previous claim rejections under Sjoberg and Battisti are overcome by Applicant’s amendments. However, the amended claims are rejected under 35 USC 112 due to new clarity issues as set forth below.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
 Regarding claim 1, it appears the claim is missing important context which is needed to allow one having ordinary skill in the art to understand the metes and bounds of the claims. The current wording of the claim is awkward and does not appear to explicitly capture the intended meaning. For example, it is unclear if the claims intend that the manual mode and automatic mode are running simultaneously per the described "automatic operation correcting mode" found in the specification, or separately wherein the operator operates the robot in the manual mode. It is also unclear if the operator who is manually operating the robot main body is also operating the correcting, especially since [0029] of the instant specification appears to recite that the arm is correctable by an operator manipulating the manipulator, thus the claim does not bound to robot to being automatically corrected, which appears to be the intention of the instant claim, and is a major feature of the claims overcoming the prior art of record. The examiner further notes that "correct the operation of the robot main body" appears to lack antecedent basis and confuses the scope of the claim since there is no prior recitation of any error or any situation in which a correcting the operation of the robot is required. Claims 2-4 and 6 depend from rejected claim 1 and are thus rejected under the same rationale.
Allowable Subject Matter
It appears claims 1-4 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON HOLLOWAY/Primary Examiner, Art Unit 3664                                                                                                                                                                                                        
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664